PER CURIAM.
A competitor has no standing to enforce the licensing provisions of the statutes of this state. See 53 C.J.S., Licenses § 6 p. 466; Compare Mercer v. Hemmings, 194 So.2d 579, 583 (Fla.1966).
A contract terminable “at will” cannot be the subject of tortious interference where said interference is lawful competition. Unistar Corporation v. Child, 415 So.2d 733 (Fla. 3d DCA 1982); Wackenhut Corporation v. Maimone, 389 So.2d 656 (Fla. 4th DCA 1980); Lake Gateway Motor Inn, Inc. v. Matt’s Sunshine Gift Shops, Inc., 361 So.2d 769 (Fla. 4th DCA 1978). Therefore we find no error in the summary judgment under review and affirm.
Affirmed.